Citation Nr: 0639783	
Decision Date: 12/22/06    Archive Date: 01/05/07

DOCKET NO.  06-23 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to service connection for the residuals of 
traumatic brain injury.


REPRESENTATION

Veteran represented by: Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel


INTRODUCTION

The veteran had active service from September 1974 to 
September 1975. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, 
Wyoming.  

In December 2006, the veteran had a hearing before the 
undersigned Acting Veterans Law Judge.  A transcript of the 
hearing is associated with the claims file. 

The Board has advanced this appeal on the docket. 38 U.S.C.A. 
§ 7107(a)(2)(B) (West 2002 & Supp. 2005); 38 C.F.R. § 
20.900(c) (2006).

REMAND

At his December 2006 personal hearing, the veteran reported 
that had been to the Sheridan VA Medical Center (VAMC) in 
November 2006, and that the treating physician had scheduled 
for him to undergo cognitive testing.  A review of the record 
shows that records from the Sheridan VAMC dated from May 2004 
to May 2005 have been obtained.  There is no indication that 
a search for records since May 2005 has been made.  As such, 
and because VA records are constructively part of the record 
which must be considered, an attempt should be made to obtain 
the veteran's complete treatment file from the Sheridan VAMC.  
See 38 C.F.R. § 3.159; see also Bell v. Derwinski, 2 Vet. 
App. 611, 613 (1992).

Further, during the course of his personal hearing, the 
veteran indicated that he was in receipt of Social Security 
Administration (SSA) disability benefits.  He indicated that 
he had been receiving disability benefits due to his 
cognitive disability.  A copy of the SSA psychiatric 
examination that was conducted as part of the claims process 
is contained in the claims file.  However, the SSA decision 
awarding the veteran disability benefits, to include any 
additional evidence that it considered in making the 
decision, are not of record.  The duty to assist particularly 
applies to relevant evidence known to be in the possession of 
the Federal Government, such as VA or Social Security 
records.  See 38 C.F.R. § 3.159(c)(2) (2006).  The relevancy 
and probative value of the SSA decision and the related 
records remains unknown.  The veteran's representative has 
made reference to the absent records and argues that the RO 
should have obtained them.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain copies of 
the veteran's complete treatment record 
from the Sheridan VAMC since May 2005.  

2.  Request from the Social Security 
Administration, all records related to the 
veteran's claim for Social Security 
benefits including all medical records and 
copies of all decisions or adjudications.

3.  Upon completion of the above requested 
development and any additional development 
deemed appropriate (including a VA 
examination), readjudicate the issue on 
appeal.  All applicable laws and 
regulations should be considered.  The RO 
should also ensure that all notice 
requirements have been properly met.  

4.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC should contain notice of all 
relevant actions taken on the claims for 
benefits, to include a summary of all 
evidence received since the May 2006 
Statement of the Case and discussion of 
all pertinent laws and regulations.  Allow 
an appropriate period of time for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
M.A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

